DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


The claims herein are directed to a method which would be classified under one of the listed statutory classifications (i.e., 2019 Revised Patent Subject Matter Eligibility Guidance (hereinafter “PEG”) “PEG” Step 1=Yes). Claims 8-26 are rejected under 35 U.S.C. 101 because the claimed invention is directed to abstract idea without significantly more. The claim(s) recite(s) the following limitations that are considered to be abstract ideas:
Claims 8, 15, and 22
designating a plurality of privacy layers for a user social media account, including designating specific predefined first types of information that are shareable with an entity to which a user assigns a given privacy layer;
receiving identification of a brand and assignment of a preferred level of access to data content from the user corresponding to a least restrictive one of the privacy layers to be associated with the identified brand;
determining  data requests, defining a plurality of second types of information, predefined by the identified brand as information which the identified brand requests from users that 
determining one or more instances where information supplied to the social media account by the user corresponds to both a first type of information shareable with the identified brand, based on the privacy filter, and to a second type of information requested by die brand, based on the   requests; and
sharing the information supplied to the social media account with the identified brand, responsive to the determination that the information corresponds to both the first and second types.
 	The limitations of independent claim 8, 15, and 22, as detailed above, as drafted, falls within the “Certain Method of Organizing Human Activity” grouping of abstract ideas namely “commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations)” and/or managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions) “ because the claims disclose determining information, receiving information, analyzing the information, and sharing of information. Accordingly, the claims recite an abstract idea (i.e. “PEG” Revised Step 2A Prong One=Yes). 	This judicial exception is not integrated into a practical application. In particular the claims recites the additional elements of (claim 15), using a computer readable storage media and processor. Claims 8 and 22 do not have any additional elements. The aforementioned additional generic computing elements perform the steps of the claims at a high level of generality (i.e. As a generic medium performing generic computer function of determining information, receiving information, analyzing the information, and sharing of information) such that it amounts no more than mere instructions to apply the exception using a generic computer component. The claims does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements above do not integrate the abstract idea/judicial exception into a practical application because it does not impose any meaningful limits on practicing the abstract idea. More specifically, the additional elements fail to include (1) improvements to the functioning of a computer or to any other technology or technical field (see MPEP 2106.05(a)), (2) applying or using a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition (see Vanda memo), (3) applying the judicial exception with, or by use of, a particular machine (see MPEP 2106.05(b)), (4) effecting a transformation or reduction of a particular article to a different state or thing (see MPEP 2106.05(c)), or (5) applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception (see MPEP 2106.05(e) and Vanda memo). Rather, the limitations merely add the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea (see MPEP 2106.05(f)), or generally link the use of the judicial exception to a particular technological environment or field of use (see MPEP 2106.05(h)). 	Thus, the claim is “directed to” an abstract idea (i.e. “PEG” Revised Step 2A Prong Two=Yes)
 	Step 2B: The claim does not include additional elements that are sufficient to
amount to significantly more than the judicial exception. As discussed above with respect to
integration of the abstract idea into a practical application, the additional elements of device, non-transitory computer readable storage media, and processor, amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.
 	“Generic computer implementation” is insufficient to transform a patent-ineligible
abstract idea into a patent-eligible invention (See Affinity Labs, _F.3d_, 120 U.S.P.Q.2d 1201
(Fed. Cir. 2016), citing Alice, 134 S. Ct. at 2352, 2357) and more generally, “simply appending
conventional steps specified at a high level of generality” to an abstract idea does not make that
idea patentable (See Affinity Labs, _F.3d_, 120 U.S.P.Q.2d 1201 (Fed. Cir. 2016), citing Mayo,
132 S. Ct. at 1300). Moreover, “the use of generic computer elements like a microprocessor or
user interface do not alone transform an otherwise abstract idea into patent-eligible subject
matter (See FairWarning, 120 U.S.P.Q.2d. 1293, citing DDR Holdings, LLC v. Hotels.com, L.P.,
773 F.3d 1245, 1256 (Fed. Cir. 2014)). As such, the additional elements of the claim do not add a
meaningful limitation to the abstract idea because they would be generic computer functions in
any computer implementation. Thus, taken alone, the additional elements do not amount to
significantly more than the above-identified judicial exception (the abstract idea). Looking at the
limitations as an ordered combination adds nothing that is not already present when looking at
the elements taken individually. There is no indication that the combination of elements
improves the functioning of the computer or improves any other technology. Their collective
functions merely provide generic computer implementation.
 	The Examiner notes simply implementing an abstract concept on a computer, without

Bancorp, 687 F.3d at 1280), limiting the application of an abstract idea to one field of use does
not necessarily guard against preempting all uses of the abstract idea (See Accenture, 728 F.3d
1336, 108 U.S.P.Q.2d 1173 (Fed. Cir. 2013), citing Bilski, 130 S. Ct. at 3231), and further the
prohibition against patenting an abstract principle “cannot be circumvented by attempting to
limit the use of the [principle] to a particular technological environment” (See Accenture, 728
F.3d 1336, 108 U.S.P.Q.2d 1173 (Fed. Cir. 2013), citing Flook, 437 U.S. at 584), and finally
merely limiting the field of use of the abstract idea to a particular existing technological
environment does not render the claims any less abstract (See Affinity Labs, _F.3d_, 120
U.S.P.Q.2d 1201 (Fed. Cir. 2016), citing Alice, 134 S. Ct. at 2358; Mayo, 132 S. Ct. at 1294;
Bilski v. Kappos, 561 U.S. 593, 612 (2010); Content Extraction & Transmission LLC v. Wells
Fargo Bank, Nat’l Ass’n, 776 F.3d 1343, 1348 (Fed. Cir. 2014); buySAFE, Inc. v. Google, Inc.,
765 F.3d 1350, 1355 (Fed. Cir. 2014). 	Applicant herein recites a general purpose computer and general purpose
computing components as evidenced from [0024] of the applicant’s specification for example, “The service provider 12 may be connected with connected devices 24 (e.g machine to
mobile ). This can include home monitoring, healthcare alerts, e-mail, work and car alarms. Like
the media 22, connected devices 24 may also be user selected and included on the user's 10
homepage...”  and at [0055], “Selected brands 18 may also benefit from Internet enabled devices and connections. Finally, brands may be able to invite or position themselves for collaborative innovation and creating content based upon the stated needs of the brand tier one connections.”

significantly more than the above-identified judicial exception (the abstract idea). (i.e. “PEG”
Step 2B=No) 	The dependent claims 9-14, 16-21, and 23-26 appear to merely further limit the abstract idea by further limiting the types of information (claim 9, 10, 12-14, 16, 17, 19-21, 23-26), further defining the storing, associating, receiving, and sharing of information (claim 11, 18).	 	As such, the analysis of dependent claims 9-14, 16-21, and 23-26 results in the claims “reciting” an abstract idea (i.e. “PEG” Revised Step 2A Prong One=Yes), the claims do not recited additional elements that integrate the exception into a practical application (i.e. “PEG” Revised Step 2A Prong Two=Yes) the additional elements do not amount to an inventive concept (significantly more) other than the above-identified judicial exception (the abstract idea). (i.e. “PEG” Step 2B=No). 	Thus, based on the detailed analysis above, claims 8-26 are not patent eligible.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 8-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rathod (US 2011/0191417) in view of Le Jouan. (US 2013/0318199)

 	Claims 8, 15, 22: Rathod discloses a method comprising:
 	designating a plurality of privacy layers (see [0214], discloses profile privacy settings that determine who has access to the profile people in brands networks and all friends, some of the people in brands networks and all friends, or just user's friends.) for a social media account of a user, including designating specific predefined first types of information that are shareable with an entity to which the user assigns a given privacy layer;(see for example [0083,  that discloses creating multiple private networks and [0198], privacy settings that discloses what information is available to applications, share profile information, Block applications and ignore application invitations)
 	receiving identification of a brand and assignment of preferred level of access to data content from the user, corresponding to a least restrictive of the privacy layers to be associated with the identified brand;(see for example [0198], designating brand profile for app control and as stated above in [214], profile privacy settings that determine who has access to the profile people in brands networks and all friends, some of the people in brands networks and all friends, or just user's friends.))
 	determining one or more instances where information supplied to the social media account by the user corresponds to both a first type of information shareable with the identified brand, based on the privacy filter; (see for example sharing information with the brand [0020],( e.g first information)and
 	sharing the information supplied to the social media account with the identified brand, responsive to the determination that the information corresponds to both the first and second types.(see for example [0026, 0033, 0101], sharing through social media)
 	 Rathod does not explicitly disclose determining data requests, defining a plurality of second types of information, predefined by the identified brand as information which the identified brand requests from users that have designated the identified brand as having access to the preferred level of data content from the user; 	 	However Le Jouan discloses determining data requests, defining a plurality of second types of information, predefined by the identified brand as information which the identified brand requests from users that have designated the identified brand as having access to the preferred level of data content from the user; (see for example [050] A user may wish to restrict promotions to brands/sites that are in the user's private space, select brands about which he wishes to receive information, allow brands to respond to a search recommended by other individuals, limit search results to the same type of products or otherwise related products, or the like. An advantage of this feature is that the results won't include all those intermediary companies/sites which do not bring any value to the search and just pollute the results because they have acquired keywords.)
 	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention was made to modify, Rathod to include determining data requests, defining a plurality of second types of information, predefined by the identified brand as information which the identified brand requests from users that have designated the identified brand as having access to the preferred level of data content from the user; in order to maintain information about subscribers and the associated brands.
 	Claim 9, 16:  Rathod and Le Jouan discloses the method of claim 8 and computer readable storage medium of  claim 15, wherein one of the second types of information includes a brand specific question asked to users, wherein the method further comprises posting the question to the social media account. ([0211] Rathod)

 	Claim 10, 17:  Rathod and Le Jouan discloses the method of claim 9 and computer readable storage medium of claim 15, wherein die information supplied to the social media account includes an answer to the question, wherein the first type of information defined by the privacy layer includes answers to brand specific questions, and wherein the method further comprises sharing the answer to the question with the brand. ([0064, 0211] Rathod)

 	Claim 11, 18: Rathod and Le Jouan discloses the method of claim 8 and computer readable storage medium of claim 15, wherein the method further comprises:
[0143]
 	associating each of the stored instances with at least one of the predefined first types;[0143, 0145]
 	receiving a request from the identified brand for the stored information;[0157]
 	determining, based on the privacy policy associated with the brand, which of the stored instances have associated first types defined as shareable with the identified brand; [0111[and
 	sharing the stored instances having associated first types defined as shareable with the identified brand based on the privacy policy associated with the brand.([0142] Rathod, discloses the above)

 	Claims 12, 19, 25: Rathod and Le Jouan discloses the method of claim 8 and computer readable storage medium of claim 15, wherein the first types of information include user brand rankings. [0186] Rathod

 	Claim 13, 20, 24: Rathod and Le Jouan discloses the method of claim 8 and computer readable storage medium of claim 15, wherein the first types of  information include user buying habits. [0244] Rathod

 	Claim 14, 21, 26: Rathod and Le Jouan discloses the method of claim 8 and computer readable storage medium of claim 15, wherein the first types of information include user demographics. [0025, 0046] Rathod

 ([0064, 0211] Rathod)
Response to Arguments
Applicant's arguments filed October 26, 2021 have been fully considered but they are not persuasive. 	The applicant argues the 35 U.S.C 101 rejection by referring to example 46, the Examiner sees no parallel with the cited example. The applicant’s claims are directed to a certain methods of organizing human activity.  Specifically managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions)  In step 2A Prong Two, unless a claim that recites a judicial exception (such as an abstract idea) “integrates the recited judicial exception into a practical application of that exception,” the claim is “directed to” the judicial exception. The analysis of such an “integration into a practical application” involves “identifying . . . any additional elements recited in the claim beyond the judicial exception(s)” and “evaluating those additional elements individually and in combination to determine whether they integrate the exception into a practical application.” Among the considerations “indicative that an additional element (or combination of elements) may have integrated the exception into a practical application” is whether “[a]n additional element reflects an improvement in the functioning of a computer, or an improvement to other technology or technical field “Whether an additional element or combination of elements integrate the exception into a practical application should be evaluated on the claim as a whole.”  As stated in the Board of Patent appeals affirmative decision of application# 14/262154, the Examiner cited Intellectual Ventures I LLC v. Capital One Bank (USA), 792 F.3d 1363, 1369-70  
Improvements to the functioning of a computer, or to any other technology or technical field - see MPEP 2106.05(a) 
Applying or using a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition – see Vanda Memo
Applying the judicial exception with, or by use of, a particular machine - see MPEP 2106.05(b) 
Effecting a transformation or reduction of a particular article to a different state or thing - see MPEP 2106.05(c)  
Applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception - see MPEP 2106.05(e) and Vanda Memo
Thus the 35 U.S.C 101 rejection is maintainedApplicant’s arguments with respect to claim(s) 8, 15 and 22 have been considered but are moot due to the updated rejection above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARNELL A POUNCIL whose telephone number is (571)270-3509. The examiner can normally be reached Monday - Friday 10:00 - 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abhishek Vyas can be reached on (571) 270-1836. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 





/D.A.P/Examiner, Art Unit 3621                                                                                                                                                                                                        
/ABHISHEK VYAS/Supervisory Patent Examiner, Art Unit 3621